DETAILED ACTION
	This action is responsive to 06/02/2021.
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  Please, amend claims 1 and 13, as a suggestion, as follows:
1. A display device, comprising: a pixel array, comprising M rows of pixel units; M scanning lines, an Nth scanning line being connected to the pixel units in an Nth row and the pixel units in an (N+2)th row, 1 <N, (N+2) < M, N and M being both a positive integer; and a first drive module and a second drive module, one of the first drive module and the second drive module being connected to a scanning line connected to pixel units in an odd row and being configured to supply a scanning signal and a reset signal to the pixel units in the odd row via the scanning line, and the other of the first drive module and the second drive module being connected to [[a]] another scanning line connected to pixel units in an even row and being configured to supply a scanning signal and a reset signal to the pixel units in the even row via the another scanning line.  
th scanning line being connected to the pixel units in an Nth row and the pixel units in an (N+2)th row, 1 <N, (N+2) M, N and M being both a positive integer; and a first drive module and a second drive module, one of the first drive module and the second drive module being connected to a scanning line connected to pixel units in an odd row and being configured to supply a scanning signal and a reset signal to the pixel units in the odd row via the scanning line, and the other of the first drive module and the second drive module being connected to [[a]] another scanning line connected to pixel units in an even row and being configured to supply a scanning signal and a reset signal to the pixel units in the even row via the another scanning line.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowable with required amendments above.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a display device wherein circuit stages desired by two gate driving modules may be reduced such that a border area of the display device is made narrower.
The prior art of record fails to adequately disclose the combined features of the claimed invention (claim 1 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “A display device, comprising: a pixel array, comprising M rows of pixel units; M scanning lines, an Nth scanning line being connected to the pixel units in an Nth row and the pixel units in an (N+2)th row, 1 <N, (N+2) < M, N and M being both a positive integer; and a first drive module and a second drive module, one of the first drive module and the second drive module being connected to a scanning line connected to pixel units in an odd row and being configured to supply a scanning signal and a reset signal to the pixel units in the odd row via the scanning line, and the other of the first drive module and the second drive module being connected to another scanning line connected to pixel units in an even row and being configured to supply a scanning signal and a reset signal to the pixel units in the even row via the another scanning line.” Similar limitations are also recited in independent claim 13. 
Claims 2-12 depend from and further limit claim 1, and claims 14-20 depend from and further limit claim 13, and are therefore equally allowable. 
Representative prior art include the following:
Zhang (US Patent 10,032,416 B2) teaches a cascaded GOA circuit that may include a plurality of cascaded GOA units, wherein each stage GOA unit is configured to drive a pixel unit in a corresponding row, and wherein each stage GOA unit outputs a first signal GT being a gate driving signal for the corresponding row, and a second signal Reset for resetting a pixel unit in the corresponding row.
 Sun et al. (US Patent 10,672,343) teaches a display apparatus, wherein, each scanning signal terminal (e.g., G1) includes a reset signal terminal G1-1 and a scanning signal terminal G1-2 for driving pixels of a corresponding row.
Neither Zhang nor Sun et al., alone or in combination, teaches or suggests the limitations underlined above with respect to independent claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627